[Cite as Clark v. Ohio Veterans Home, 2011-Ohio-6970.]




                                     Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




ROBERT CLARK

       Plaintiff

       v.

OHIO VETERANS HOME

       Defendant

Case No. 2011-09420-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                        FINDINGS OF FACT
        {¶1}    On July 13, 2011, plaintiff, Robert Clark, filed a complaint against
defendant, Ohio Veterans Home, alleging his personal property was damaged after one
of defendant’s employees inadvertently spilled hot candle wax on plaintiff’s chair and gift
box. Plaintiff submitted receipts in the amount of $557.49 for the replacement cost of
the damaged items. The filing fee was paid by defendant.
        {¶2}    Defendant filed an investigation report admitting responsibility for the loss
claimed, plus filing fee reimbursement.
                                       CONCLUSIONS OF LAW
        {¶3}    Sufficient proof of liability on the part of defendant has been shown.
Bauman v. Ohio Veterans Home, Ct. of Cl. No. 2003-01016-AD, 2003-Ohio-2617;
Wertenberger v. Ohio Veterans Home Agency, Ct. of Cl. No. 2005-11027-AD, 2006-
Ohio-191; Klosterman v. Ohio Veterans Home, Ct. of Cl. No. 2010-10246-AD, 2011-
Ohio-2891.
      {¶4}   Plaintiff has suffered damages in the amount of $557.49, plus $25.00
which constitutes costs pursuant to R.C. 2335.19. See Bailey v. Ohio Department of
Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us

ROBERT CLARK

        Plaintiff

        v.

OHIO VETERANS HOME

        Defendant

         Case No. 2011-09420-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $582.49, which includes the filing fee. Court costs are
assessed against defendant.



                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Robert Clark                               Gregory J. Kowalski
3416 Columbus Avenue                       Ohio Veterans Home
Sandusky, Ohio 44870                       3416 Columbus Avenue
                                           Sandusky, Ohio 44870
9/8
Filed 9/14/11
Sent to S.C. reporter 1/27/12